MEMORANDUM***
Welvie Johnson, a California state prisoner, appeals the district court’s grant of summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to his safety. The district court erred in granting summary judgment because the evidence presented creates genuine issues of material fact as to whether prison officials knew of and disregarded an excessive risk to Johnson’s safety when they placed him in the general prison population, where he was attacked. See Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994); Gallegos v. City of Los Angeles, 308 F.3d 987, 990 (9th Cir.2002). Viewing the evidence in the light most favorable to Johnson, the record shows that prison officials had knowledge of the serious risk of harm that would exist when Johnson, a high-ranking gang defector and known “snitch,” was placed in the general population.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.